Citation Nr: 9935494	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  95-24 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  Subsequently, in November 1997, the veteran's file 
was transferred to the RO in Waco, Texas; and once again, in 
November 1999, to the RO in Little Rock, Arkansas.  The 
veteran served in active service from September 1967 to June 
1969.  At present, after remand to the RO for additional 
development, the veteran's case is once again before the 
Board for appellate review.


FINDING OF FACT

The medical evidence does not persuasively show the veteran's 
pre-existing bilateral hearing loss was aggravated during his 
service, or that his current hearing loss is otherwise 
related to his period of service. 


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by his service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, , 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed. Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).

Furthermore, a veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (1999).  The United States Court of Veterans Appeals 
(Court) has held that intermittent or temporary flare-ups of 
a pre-existing injury or disease during service do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Veterans Appeals (Court), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of 38 C.F.R. § 3.303(b) if the condition is observed 
during service or during any applicable presumption period, 
if continuity of symptomatology is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Before service connection may be granted for hearing loss, 
however, the loss must be of a particular level of severity.  
For purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz are 40 decibels or greater; the 
thresholds at three of these frequencies are 26 or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (1999).  
However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the 
Court stated that 38 C.F.R. § 3.385, does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service. Id. at 159.  The Court explained 
that when audiometric test results at the veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service. Id. at 
160.

In this case, in various written statements and during his 
May 1997 appeal hearing before the undersigned member of the 
Board, the veteran contended that his current bilateral 
hearing loss is related to his service.  Specifically, the 
veteran noted he did not have any hearing problems prior to 
his service.  However, he began to notice a decrease in his 
hearing ability during his service.  He links such decreased 
hearing to noise exposure damage while firing rifles during 
his service. 

As to the evidence of record, the veteran's service medical 
records contain his August 1967 induction examination report 
which shows his pure tone thresholds, in decibels (dB), for 
the right ear were 15, 5, 5, 50, and for the left ear were 5, 
5, 0, 50, both measured at 500, 1000, 2000, and 4000 Hertz 
(Hz).  In addition, his June 1969 discharge examination shows 
he had 65 dB at 4000 Hz in the right ear, and 45 dB at 4000 
Hz in the left ear.  The examination report further notes 
that the veteran's diagnosis was high frequency hearing loss, 
bilaterally, and that he was not involved in assignments 
requiring habitual or frequent exposure to loud noises or 
firing of weapons (not to include firing for POR 
qualifications).

Moreover, the veteran's discharge examination report contains 
the results of repeat audiological examinations performed at 
that time, which revealed in the first re-try that his pure 
tone thresholds, in dB, for the right ear were 0, -5, -10, 
65, and for the left ear were 5, 0, 0, 55, both measured at 
500, 1000, 2000, and 4000 Hz.  On the second re-try, his pure 
tone thresholds, in dB, for the right ear were 10, -5, -10, 
75, and for the left ear were 0, 0, 5, 65, both measured at 
500, 1000, 2000, and 4000 Hz.

As to the post-service medical evidence, an October 1994 VA 
examination report shows the veteran complained of decreased 
bilateral hearing ability since 1969, and that he reported he 
had two months of noise exposure during his two years of 
service; he further noted he used ear plugs at that time.  
Upon examination, his pure tone thresholds, in dB, for the 
right ear were 15, 15, 15, 75, 85, and for the left ear were 
20, 15, 20, 80, 85, both measured at 500, 1000, 2000, 3000 
and 4000 Hz.  His pure tone average for the right ear was 48 
and for the left ear was 50.  His speech discrimination was 
96 percent bilaterally.  The veteran's diagnosis was severe 
sensorineural hearing loss at 3000 Hz and above, bilaterally, 
with good speech discrimination.

Lastly, a March 1999 VA audiological examination report shows 
the veteran reported a history of noise exposure from gunfire 
on the rifle range during his basic training, approximately 
20 years prior.  Upon examination, his pure tone thresholds, 
in dB, for the right ear were 10, 10, 10, 70, 85, and for the 
left ear were 20, 10, 10, 75, 75, both measured at 500, 1000, 
2000, 3000 and 4000 Hz.  His pure tone average for the right 
ear was 43 and for the left ear was 42.  His speech 
discrimination was 100 percent bilaterally.  More 
importantly, a June 1999 addendum to the March 1999 
examination report notes that, after a review of the C-file, 
there was insufficient evidence to determine if the veteran's 
decrease in hearing acuity is the result of the progression 
of the existing impairment, or an aggravation of the existing 
impairment during military service.  However, it was unlikely 
that any noise exposure in service resulted in any loss of 
hearing acuity following separation from service.

Upon a review of the evidence, the Board finds the veteran's 
service medical records show a decrease of hearing acuity 
while in service.  The question, however, is whether the pre-
existing hearing acuity permanently worsened in service.  See 
Hunt v. Derwinski, 1 Vet. App. at 297; see also Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994).  

In this regard, the law is clear that it is the Board's duty 
to assess the credibility and probative value of the evidence 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
In weighing the evidence available, the Board finds that the 
record is devoid of any medical evidence conclusively 
affirming that the veteran's pre-service bilateral hearing 
loss was aggravated or permanently worsened during his 
service, and/or that his current hearing loss is otherwise 
related to his service.  However, the June 1999 addendum to 
the March 1999 VA examination report, although noting that 
there was insufficient evidence to determine if the veteran's 
decrease in hearing acuity was the result of its natural 
progression or the result of in-service aggravation, it 
specifically notes that it was unlikely that any noise 
exposure in service resulted in any loss of hearing acuity 
following separation from service.  Therefore, the Board 
finds that, overall, the competent medical evidence neither 
shows that the veteran's pre-existing bilateral hearing loss 
underwent a permanent worsening as a result of service, nor 
that his current bilateral hearing loss is related to his 
service.  

The Board acknowledges the veteran's assertions in 
correspondence and during the May 1997 appeal hearing tending 
to demonstrate a connection between his current hearing loss 
and his service.  However, the Board observes that the 
veteran is not shown to be competent to offer a medical 
opinion as to the aggravation of a preexisting disability 
during service.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While 
a veteran can report his symptoms, his statements as to the 
cause of any claimed aggravation of his pre-service hearing 
loss must be supported by competent medical evidence, not 
merely allegations.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1991).

Therefore, as the competent medical evidence of record does 
not indicate that the veteran's pre-service hearing loss was 
permanently aggravated during his service or that his current 
hearing loss is otherwise related to his service, the Board 
finds the preponderance of the evidence is against the claim 
of service connection for bilateral hearing loss.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, this doctrine is not 
for application. See 38 U.S.C.A. § 5107(a); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

